Official Website of the New Jersey Judiciary Court System
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    



    
    














Notice:  JavaScript is not enabled. Please Enable JavaScript.








SELF-HELP CENTER
ATTORNEYS
PAY MUNICIPAL CASE
JURORS
COURTS
PUBLIC/MEDIA









            English
            español
        


 Previous
Next 






The NJ Courts are using new technology and creative solutions to ensure an open door to justice. Visit our COVID-19 information page for the latest updates on our court operations.


                                The New Jersey Courts resumed some in-person court services on Monday, June 22. A small number of judges and court staff are working on-site each day. The rest continue to work remotely to ensure safe distancing can be maintained.
                                Courthouses and court facilities are open only to attorneys, litigants, and members of the public with scheduled proceedings or appointments. While the courts are conducting most matters remotely, judges can schedule an in-person proceeding based on the facts and circumstances in any case. 
                                 Contact the court if you have questions about filing emergent applications or about a scheduled hearing, motion, conference, or other matter.
                                 Obtenga ayuda     |   
                                Mande Èd     |     도움을 받으세요    |    Pomoc    |    Obter Ajuda
                                For more information about COVID-19 coronavirus, visit https://covid19.nj.gov/ or NJ.gov/health or call the 24-hour public hotline at 1-800-222-1222
                            





What to Expect at the Courthouse 


                                Safety Precautions for Entering Court Buildings (Video)
                                    Plan for Resuming Jury Trials
                                    Notice and Order - COVID-19 - Seventh Omnibus Order on Court Operations and Legal Practice 
                                        Notice and Order - COVID-19 - Landlord/Tenant - Amendment of Summons and Complaint Forms (Rules Appendices); Rule
                                            Relaxations; Orders to Show Cause 
                                            Notice and Order - COVID-19 - Requirement that All Persons in Judiciary Facilities for Judiciary Business Wear Masks or Face Coverings and Maintain Social Distancing
                                            Notice - New Jersey Courts Post-Pandemic Plan - Transition from Phase 1 to Phase 2
                            





COVID-19 Guidance for Attorneys and Litigants 


                                How to Submit Court Forms and Documents (Video)
                                NJ Courts – Events Guidance
                                Virtual Grand Jury Pilot Program (PowerPoint Presentation)
                                    Notice and Order – Virtual Grand Jury Pilot Program – Expansion to State Grand Jury 
                                    Notice and Order – COVID-19 – Electronic Filing in eCourts and the Judiciary Electronic Document Submission (JEDS) System – Attorneys Required to File in eCourts Where Available 
                                     All Covid-19 Notices 
                            





Supreme Court Outlines Action Plan for Equal Justice 


                                Read the Action Plan
                                Read the Release
                            





Landlord/Tenant Services and Resources 

                             
                                Landlord/Tenant Seminar Series Dates 
                                Judiciary Initiative Provides Outreach for Landlords and Tenants  During Health Crisis
                                Notice and Order - COVID-19 - Landlord/Tenant - Amendment of Summons and Complaint Forms (Rules Appendices); Rule Relaxations; Orders to Show Cause
                                Supreme Court Issues Landlord/Tenant Protections During Pandemic 
                        



 Previous  Next






How Do I Find...?

ADA Accommodations
Job Opportunities
Law Clerk Recruitment
Opinions
Licensed Attorneys
My County Court
Directions
Court Records
Directories
Volunteer Opportunities



COVID-19 Resources

Domestic Violence Help 
Submit Court Documents Online (JEDS)
Paying Child Support 
Scheduled Court Events 
Jury Service
Tax Appeals
Judiciary Personnel Remote Login










Mission Statement

                                We are an independent branch of government constitutionally
                                entrusted with the fair and just resolution of disputes in order
                                to preserve the rule of law and to protect the rights and
                                liberties guaranteed by the Constitution and laws of the United
                                States and this State.
                            




Essential Links



Home
Accessibility
Fair Treatment
Interpreting Services




eCATS
For Judges
P-Synch Reset
Citrix




Contact Us
Quick Links
Privacy Policy
State of NJ Website









                    Copyright © 2018 All Rights Reserved by New Jersey Judiciary.
                
























HOME
SELF-HELP CENTER
ATTORNEYS
PAY TRAFFIC TICKET
JURORS
COURTS
PUBLIC/MEDIA